ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
2.	  Remaining Claims 1-3, 5-10, 17-18 and 20  are allowed.  


REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 	 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a robot and a method of drawing, by the robot, a map of a specific area, comprising, among other limitations measuring, by a distance measurer, an accumulated moving distance of the robot moving in the specific area from a first position to a second position; matching, by a feature point matcher, feature points in the specific area; determining, by a determiner, whether loop closing is required at the second position based on: the measured accumulated moving distance, and BIRCH, STEWART, KOLASCH & BIRCH, LLPJTE/APT/aptApplication No.: 16/573,551Docket No.: 6774-0182PUS1 Reply to Office Action of December 29, 2021Page 5 of 10 information on matching of a feature point at the second position; and controlling, by a controller, a movement of the robot based on a result determined by the  determiner, wherein the determining whether the loop closing is required at the second position is performed when the measured accumulated moving distance is greater than a predetermined maximum accumulated moving distance.

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663